NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                 Fed. R. App. P. 32.1




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Argued September 14, 2007
                            Decided September 24, 2007

                                         Before

                           Hon. William J. Bauer, Circuit Judge

                           Hon. Terrence T. Evans, Circuit Judge

                           Hon. Ann Claire Williams, Circuit Judge

No. 06-2345

United States of America,                         Appeal from the United States
                   Plaintiff-Appellee,            District Court for the Northern
                                                  District of Illinois, Eastern Division.
      v.
                                                  No. 02 CR 464
Charles States,
                  Defendant-Appellant.            Ronald A. Guzman
                                                    Judge.


                                     ORDER

   This case is unbelievably frivolous. We AFFIRM.